Title: From Thomas Jefferson to George Jefferson, 21 April 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Apr. 21. 06.
                        
                        I inclose you a bill of lading for a pair of 6. feet Millstones, weight 6000.℔ which were to leave Alexandria
                            on the 19th. the person who made them told me he had bargained for their freight at 20. Dollars before the Capt. saw them,
                            & that when he saw them he protested against them, & was only prevailed on to take them by an assurance that it should
                            be referred to me to give him more, and he tells me that in fact the freight is worth 25. D. which sum therefore I will
                            pray you to allow him. they are to be forwarded to Milton by the boats. their weight is such that it will be necessary to
                            fix the price of carrying them up the river which I presume should be somewhere from 20. to 25. D. I sent to be put on
                            board the same schooner 2. small boxes which I presume got to her in time. Congress will rise this evening. I shall not be
                            at Monticello till the 9th. of May. Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    